Electronically Filed
                                                            Supreme Court
                                                            SCWC-XX-XXXXXXX
                                                            05-DEC-2019
                                                            08:17 AM



                              SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI I


                             STATE OF HAWAI I,
                      Respondent/Plaintiff-Appellee,

                                    vs.

                                 JIN WANG,
                      Petitioner/Defendant-Appellant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-XX-XXXXXXX; CR. NO. 1PC1001890)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellant Jin Wang’s application
for writ of certiorari filed on October 28, 2019, is hereby
rejected.
             DATED:   Honolulu, Hawai i, December 5, 2019.

                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson